ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Technologists, Inc.                         )     ASBCA No. 59344
                                            )
Under Contract No. W917PM-07-D-0016         )

APPEARANCE FOR THE APPELLANT:                     R. Dale Holmes, Esq.
                                                   Cohen Seglias Pallas Greenhall & Furman PC
                                                   Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  James D. Stephens, Esq.
                                                  Pietro 0. Mistretta, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                               ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within one
year of the date of this Order.

       Dated: 19 February 2015



                                                ~
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59344, Appeal of Technologists,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2